DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20170241899 A1) in view of Zimler (US 7783400 B1).
With regards to claim 1, Jones teaches a system comprising: a window 4, the window being at least semi-transparent to permit light to travel through the window [0091]; and a heater which is operable to locally heat the window, thereby cleaning the surface of the window in contact with a fluid [0013]. Jones does not teach the claimed light source. Zimler teaches a system comprising an infrared light source to directly heat frozen precipitation form a surface until the surface is completely dry (column 2, lines 19-25), wherein infrared waves are generated at an incidence angle to prevent adverse effects to the surface (column 11, lines 27-30). Modifying Jones with the claimed light source as taught by Zimler would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 2, Zimler does not teach wherein the wavelength is selected, at least in part, on a property of the fluid. Nevertheless, such a modification would have been known and considered an obvious matter of design choice to effectively remove various fluids from the window.
With regards to claim 3, Jones, as modified by Zimler, teaches a second light source 1, the second light source emitting light for performing downhole measurements [0089-0090], the second light source being different from the at least one light source.
With regards to claim 4, Jones discloses a window but does not specify the claimed shape. However, it is noted that the claimed window shapes were already well known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jones with the claimed window to optimize fluid analysis.
With regards to claims 5 and 6, the combination of Jones and Zimler does not teach the light source as claimed. Nevertheless, the type of light source and the different wavelengths were already known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Jones and Zimler with the claimed at least one light source to effectively clean the window depending upon the type of fluid in contact with said fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884